762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KATHERINE GILLESPIE, PLAINTIFF-APPELLANT,v.MARGARET HECKLER, SECRETARY OF HEALTH AND HUMAN SERVICES,DEFENDANT-APPELLEE.
NO. 84-3443
United States Court of Appeals, Sixth Circuit.
3/15/85
ORDER

1
BEFORE:  KENNEDY and CONTIE, Circuit Judges; and GILMORE, District Judge.*


2
This matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff appeals from the district court's order adopting Magistrate Steinberg's recommendation to affirm the Secretary's denial of social security disability benefits.  Plaintiff filed an application for social security disability benefits on October 28, 1980, alleging that she was unable to work due to an injury to her left wrist, back problems and a nervous condition.  She met the special earnings requirement through March 31, 1978.


4
Plaintiff's application was initially denied and she was granted a hearing before an Administrative Law Judge (ALJ).  The ALJ found that plaintiff did not have any impairment in the calendar quarter ending March 31, 1978.  Plaintiff subsequently brought this suit in the district court.  The case was referred to a Magistrate and he recommended that the Secretary's decision be affirmed because it was based on substantial evidence.  No objection was filed to the Magistrate's report and recommendation, and the district court, noting plaintiff's failure to object, adopted the recommendation.


5
Upon consideration, this Court concludes that the district court's judgment must be affirmed.  This Court held in United States v. Walters, 638 F.2d 947 (6th Cir. 1981), that the Magistrate shall inform parties that objections to the report and recommendation must be filed within ten days or further appeal is waived.  The Court went on to say that if, after being so advised, a party fails to file objections, then his right to appeal is waived.  Id. at 949-950.  In the instant case, the Magistrate filed his report and recommendation on March 8, 1984.  Attached to the report and recommendation was the required notice.  Plaintiff, however, did not object to the Magistrate's recommendation.  Consequently, plaintiff's right to appeal has been waived.


6
Accordingly, it is ORDERED that the appeal be, and is hereby, dismissed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation